Exhibit 10.1

 

PATENT PURCHASE AGREEMENT

 

This PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into, as of the
Effective Date (defined below), by and between Embedded Technologies, LLC, a
Delaware limited liability company, with an office at c/o InfoLogix, Inc., 101
E. County Line Road, Suite 210, Hatboro, PA 19040 (“Seller”) and Intellectual
Ventures Fund 68 LLC, a Nevada limited liability company, with an address at
7251 W Mead Blvd, Ste. 300, Las Vegas, NV 89128 (“Purchaser”).  The parties
hereby agree as follows:

 

1.             BACKGROUND

 

1.1          Seller is owner of record of US Patent 6,121,960 and South Korea
Patent KR 10-0627378, entitled “Touch Screen Systems and Methods, and Seller
owns lapsed US provisional patent applications, and lapsed or abandoned foreign
patent applications, that correspond to said US and South Korean Patents.

 

1.2          Seller obtained ownership of the US and South Korean Patents and
the lapsed and abandoned applications by conveyances from VIA, Inc. of
Burnsville, Minnesota, who was formerly the owner, and from Community National
Bank, who held a security interest in the properties of VIA, Inc., as a part of
a court approved plan by which VIA, Inc. emerged from bankruptcy in 2004.

 

1.3          Seller has disclosed Seller’s due diligence files and documentation
on the patents and applications and documentation on the bankruptcy of VIA, Inc.
to Purchaser, insofar as documentation is available to Seller, including
documentation of Pre-bankruptcy Agreements (defined below) entered by VIA, Inc.
or its predecessors.

 

1.4          Seller wishes to sell to Purchaser all its right, title, and
interest in such patents and applications and the causes of action to sue for
infringement thereof and other enforcement rights.

 

1.5          Purchaser wishes to purchase from Seller all right, title, and
interest in the Assigned Patent Rights (defined below), free and clear of any
restrictions, liens, claims, and encumbrances, other than the Pre-Bankruptcy
Agreements (as defined below).

 

2.             DEFINITIONS

 

“Abandoned Assets” means those specific provisional patent applications, patent
applications, patents and other governmental grants or issuances listed on
Exhibit C (as such list may be updated based on Purchaser’s review pursuant to
paragraph 3.1).

 

“Assigned Patent Rights” means the Patents and the additional rights set forth
in paragraph 4.2.

 

“Assignment Agreements” means the agreements assigning ownership of the Assigned
Patent Rights and the Abandoned Assets from the inventors and/or prior owners to
Seller.

 

“Common Interest Agreement” means an agreement, in the form set forth on
Exhibit E, setting forth the terms under which Seller and Purchaser will protect
certain information relating to the Patents under the common interest privilege.

 

“Docket” means Seller’s or its agents’ list or other means of tracking
information

 

--------------------------------------------------------------------------------


 

relating to the prosecution or maintenance of the Patents throughout the world,
including, without limitation, the names, addresses, email addresses, and phone
numbers of prosecution counsel and agents, and information relating to
deadlines, payments, and filings, which list or other means of tracking
information is current as of the Effective Date.

 

“Effective Date” means the date set forth as the Effective Date on the signature
page of this Agreement.

 

“Executed Assignments” means both the executed and witnessed Assignment of
Patent Rights in Exhibit B, the executed Assignment of Rights in Certain Assets
in Exhibit C, each as signed by a duly authorized representative of Seller, and
the additional documents Seller may be required to execute and deliver under
paragraph 5.3.

 

“Live Assets” means US Patent 6,121,960 and South Korea Patent KR10-0627378, and
any of the provisional patent applications and US or foreign patent applications
listed on Exhibits A and/or B (as such lists may be updated based on Purchaser’s
review pursuant to paragraph 3.1).

 

“Patents” means, excluding the Abandoned Assets, all

 

(a) Live Assets;

 

(b) patents or patent applications

 

(i)            to which any of the Live Assets directly or indirectly claims
priority,

(ii)           for which any of the Live Assets directly or indirectly forms a
basis for priority, and/or

(iii)          that were co-owned applications that incorporate by reference, or
are incorporated by reference into the Live Assets for the purpose of claiming
priority under 35 U.S.C. §119(e);

 

(c) reissues, reexaminations, extensions, continuations, continuations in part,
continuing prosecution applications, requests for continuing examinations,
divisions, and registrations of any item in any of the foregoing categories
(a) and (b);

 

(d) foreign patents, patent applications and counterparts relating to any item
in any of the foregoing categories (a) through (c), including, without
limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances; and (e) any items in any of the foregoing categories (b) through
(d) whether or not expressly listed as Live Assets and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like.

 

“Pre-bankruptcy Agreements” means the agreements listed in Exhibit F.

 

“Primary Warranties” means, collectively, the representations and warranties of
Seller set forth in paragraphs 6.1, 6.2, 6.3, 6.4, and 6.5 hereof.

 

“Prosecution History Files” means all files, documents and tangible things, as
those terms have been interpreted pursuant to rules and laws governing the
production of documents and things, constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance, registration, assertion or enforcement of the Patents.

 

“Transmitted Copy” has the meaning set forth in paragraph 8.12.

 

2

--------------------------------------------------------------------------------


 

3.             TRANSMITTAL, REVIEW, CLOSING CONDITIONS AND PAYMENT

 

3.1          Transmittal.  Within twenty (20) calendar days following the later
of the Effective Date or the date Purchaser receives a Transmitted Copy of this
Agreement executed by Seller, Seller will send to Purchaser, or its legal
counsel, the items identified on Exhibit D (the “Initial Deliverables”).  Seller
acknowledges and agrees that Purchaser may request, and Seller will promptly
deliver to Purchaser or its legal counsel, as directed by Purchaser, such
additional documents as are reasonably available to Seller and are requested by
Purchaser, based on Purchaser’s review of the Initial Deliverables (such
additional documents and the Initial Deliverables are, collectively, the
“Deliverables”), and that as a result of Purchaser’s review, the lists of Live
Assets on Exhibits A and B and the list of Abandoned Assets on Exhibit C, may be
revised by Purchaser, with mutual agreement of Seller (evidenced by one or more
Executed Assignments), both before and after the Closing to conform these lists
to the definition of Patents (and these revisions may therefore require the
inclusion of additional provisional patent applications, patent applications,
and patents on Exhibit A and B or Exhibit C).  To the extent any of the Live
Assets are removed for any reason, the payment in paragraph 3.4 may be reduced
by mutual agreement of the parties.  If originals of the Deliverables are not
delivered to Purchaser prior to Closing, Seller will cause (i) such originals of
the Deliverables to be sent to Purchaser or Purchaser’s representative promptly
if and after such originals are located or after such originals become available
to Seller, and (ii) Seller will deliver to Purchaser a declaration, executed
under penalty of perjury, detailing Seller’s efforts to locate such unavailable
original documents and details regarding how delivered copies were obtained.

 

3.2          Closing.  The closing of the sale of the Assigned Patent Rights and
the assignment of the Abandoned Assets hereunder will occur when all conditions
set forth in paragraph 3.3 have been satisfied or waived and the payment set
forth in paragraph 3.4 is made (the “Closing”).  Purchaser and Seller will use
reasonable efforts to carry out the Closing within thirty (30) calendar days
following the later of the Effective Date or the date on which the last of the
Deliverables was received by Purchaser.

 

3.3          Closing Conditions.  The following are conditions precedent to
Purchaser’s obligation to make the payment in paragraph 3.4.

 

(a)           Signature by Seller.  Seller timely executed this Agreement and
delivered a Transmitted Copy of this Agreement to Purchaser’s representatives by
not later than June 10, 2010 at 5:00 p.m., Pacific Time and promptly delivered
two (2) executed originals of this Agreement to Purchaser’s representatives.

 

(b)           Transmittal of Documents.  Seller delivered to Purchaser all the
Deliverables.

 

(c)           Compliance With Agreement.  Seller performed and complied in all
respects with all of the obligations under this Agreement that are to be
performed or complied with by it on or prior to the Closing.

 

(d)           Representations and Warranties True.  Purchaser is satisfied that,
as of the Effective Date and as of the Closing, the representations and
warranties of Seller contained in Section 6 are true and correct.

 

(e)           Patents Not Abandoned.  Purchaser is satisfied that, as of the
Effective Date and as of the Closing, none of the assets that are included in
the Patents have expired, lapsed, been abandoned, or deemed withdrawn.

 

3

--------------------------------------------------------------------------------


 

(f)            Delivery of Executed Assignments.  Seller caused the Executed
Assignments to be delivered to Purchaser’s representatives.

 

(g)           Release of Security Interest.  Any interest that Hercules, Inc.
(and any successors thereto or affiliates thereof) has or may have had in the
Assigned Patent Rights (collectively, the “Hercules Security Interest”) has been
fully and finally released pursuant to the form set forth in Exhibit G, and
Seller shall have (i) caused a fully executed copy of any such release to be
delivered to Purchaser’s representatives, (ii) filed such release in any
applicable jurisdictions, and (iii) caused satisfactory evidence of such filing
to be delivered to Purchaser’s representatives.

 

3.4          Payment.  At Closing, Purchaser will pay to Seller the amount of
Two Million Two Hundred Thousand U.S. Dollars (US $2,200,000) by wire transfer. 
Prior to Closing, Seller will furnish Purchaser with all necessary information
to make a wire transfer to a designated bank account of Seller.  Purchaser may
record the Executed Assignments with the applicable patent offices only on or
after Closing.

 

3.5          Termination and Survival.  In the event all conditions to Closing
set forth in paragraph 3.3 are not met within ninety (90) days following the
Effective Date, Purchaser will have the right to terminate this Agreement by
written notice to Seller.  Upon termination, Purchaser will return all documents
delivered to Purchaser under this Section 3 to Seller.  The provisions of
Section 8 will survive any termination.

 

4.             TRANSFER OF PATENTS AND ADDITIONAL RIGHTS

 

4.1          Assignment of Patents.  Upon the Closing, Seller hereby sells,
assigns, transfers, and conveys to Purchaser all right, title, and interest in
and to the Assigned Patent Rights.  Seller understands and acknowledges that, if
any rights in the Patents are assigned or licensed to Seller’s affiliates or
subsidiaries, Seller may be required prior to or concurrently with the Closing
to perform certain actions to establish that Seller is the assignee of all
rights or licenses in the Assigned Patent Rights of said affiliates or
subsidiaries, by recording appropriate assignments or presenting recordable
assignments to that effect at the time of Closing.  On or before Closing, Seller
will execute and deliver to Purchaser the Assignment of Patent Rights in the
form set forth in Exhibit B (as may be updated based on Purchaser’s review
pursuant to paragraph 3.1).

 

4.2          Assignment of Additional Rights.  Upon the Closing, Seller hereby
also sells, assigns, transfers, and conveys to Purchaser all right, title and
interest in and to all

 

(a)           inventions, invention disclosures, and discoveries described in
any of the Patents or Abandoned Assets that (i) are encompassed by any claim in
the Patents or Abandoned Assets, and/or (ii) are subject matter capable of being
reduced to a patent claim in a reissue or reexamination proceeding brought on
any of the Patents or Abandoned Assets;

 

(b)           rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
corresponding to any of the Patents and the inventions, invention disclosures,
and discoveries therein;

 

4

--------------------------------------------------------------------------------


 

(c)           causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents and/or the rights described in subparagraph 4.2(b),
including, without limitation, all causes of action and other enforcement rights
for (i) damages, (ii) injunctive relief, and (iii) any other remedies of any
kind for past, current and future infringement; and

 

(d)           rights to collect royalties or other payments under or on account
of any of the Patents and/or any of the foregoing, but excluding any royalties
paid under the Pre-Bankruptcy Agreements prior to the Effective Date.

 

4.3          Assignment of Rights in Certain Assets.  Upon the Closing, Seller
hereby sells, assigns, transfers, and conveys to Purchaser all of Seller’s
right, title, and interest in and to the Abandoned Assets.  On or before
Closing, Seller will execute and deliver to Purchaser the Assignment of Certain
Rights in the form set forth in Exhibit C (as may be updated based on
Purchaser’s review pursuant to paragraph 3.1).

 

4.4          License Back to Seller under Patents.  Upon the Closing, Purchaser
hereby grants to Seller and to Seller’s parent company, InfoLogix, Inc.
(“Parent”), under the Patents, and for the lives thereof, a royalty-free,
non-exclusive, non-sublicensable, non-transferable right and license (“Seller
License”) to practice the methods and to make, have made, use, distribute,
lease, sell, offer for sale, import, export, develop and otherwise dispose of
and exploit any Seller products covered by the Patents (“Covered Products”). 
The Seller License shall apply to the production and subsequent distribution of
Covered Products under Seller’s or Parent’s trademarks and brands and in
substantially similar form as they are distributed by the Seller or Parent, by
their authorized agents such as a distributor, replicator, VAR or OEM.  The
Seller License shall not cover foundry or contract manufacturing activities that
Seller may undertake on behalf of any person that is not Seller or Parent.  As a
result, Covered Products shall exclude any products or services manufactured,
produced or provided by Seller or Parent on behalf of any person that is not
Seller or Parent (a) from designs received in substantially completed form from
a source other than Seller or Parent and (b) for resale to such person that is
not Seller or Parent (or to customers of, or as directed by, any person that is
not either Seller or Parent) on essentially an exclusive basis. The Seller
License is nontransferable (by operation of law or otherwise), and any attempted
transfer will be void.

 

4.5          Pre-Bankruptcy Agreements.  Notwithstanding anything to the
contrary herein, Purchaser acknowledges and agrees that the Patents are subject
to the licenses granted pursuant to the Pre-bankruptcy Agreements.

 

5.             ADDITIONAL OBLIGATIONS

 

5.1          Further Cooperation.

 

(a)           At the reasonable request of Purchaser after Closing, Seller will
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or reasonably desirable for effecting completely
the consummation of the transactions contemplated hereby, including, without
limitation, execution, acknowledgment, and recordation of other such papers, and
using commercially reasonable efforts to obtain the same from the respective
predecessors or inventors, as necessary or desirable for fully perfecting and
conveying unto Purchaser the benefit of the transactions contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

(b)           To the extent any attorney-client privilege or the attorney
work-product doctrine applies to any portion of the Prosecution History Files
and that is retained after Closing under Seller’s or Seller’s representatives’
normal document retention policy, Seller will ensure that, if any such portion
of the Prosecution History File remains under Seller’s possession or control
after Closing, it is not disclosed to any third party unless (a) disclosure is
ordered by a court of competent jurisdiction, after all appropriate appeals to
prevent disclosure have been exhausted, and (b) Seller gave Purchaser prompt
notice upon learning that any third party sought or intended to seek a court
order requiring the disclosure of any such portion of the Prosecution History
File.  In addition, Seller will continue to prosecute, maintain, and defend the
Patents at its sole expense until the Closing.

 

(c)           Seller will cooperate with Purchaser, at the reasonable request of
Purchaser after Closing, in efforts by Purchaser to obtain from the respective
inventors, prompt production of pertinent facts and documents, otherwise giving
of testimony, execution of petitions, oaths, powers of attorney, specifications,
declarations or other papers and other assistance reasonably necessary for
filing patent applications, enforcement or other actions and proceedings with
respect to the claims under the Patents.  Purchaser shall compensate Seller for
any reasonable, documented disbursements and time incurred after Closing in
connection with providing assistance under this subparagraph 5.1(c) in
connection with any enforcement or other infringement action regarding the
Patents, under a standard billable hour rate of Seller; provided that Seller
shall have furnished Purchaser an advance, written estimate of the fees and
costs for such assistance and Purchaser shall have agreed in writing to pay such
fees and costs. Seller represents that (i) the inventors have never been
employees of Seller, and are not contractually obligated to Seller and
(ii) Seller has no knowledge about the willingness or unwillingness of the
inventors to cooperate following bankruptcy of VIA, Inc. or otherwise.

 

5.2          Payment of Fees.  Seller will pay any maintenance fees, annuities,
and the like due or payable on the Patents until the Closing.  For the avoidance
of doubt, Seller shall pay any maintenance fees for which the fee is payable
(e.g., the fee payment window opens) on or prior to the Closing even if the
surcharge date or final deadline for payment of such fee would be after the
Closing. Seller hereby gives Purchaser a limited power-of-attorney to
(a) execute documents in the name of Seller after Closing but only insofar as
necessary to effectuate the recordation of the transfers of any portion of the
Patents in any governmental filing office in the world and (b) to pay or to
engage legal counsel to pay maintenance fees and annuities in the name of Seller
prior to Closing if Seller should fail or decline to pay such fees and annuities
prior to Closing.

 

5.3          Foreign Assignments.  To the extent the Patents include non-United
States patents and patent applications, Seller will deliver to Purchaser’s
representatives at Closing executed assignments in Seller’s possession.  Seller
agrees after Closing to execute and deliver to Purchaser further assignment
documents that Purchaser may provide in a form that may be required in the
non-US jurisdiction to perfect the assignment to Purchaser of the non-U.S.
patents and patent applications.

 

6.             REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser as follows that, as of the
Effective Date and as of the Closing:

 

6

--------------------------------------------------------------------------------


 

6.1          Authority.  Seller is a company duly formed, validly existing, and
in good standing under the laws of the jurisdiction of its formation.  Seller
has the full power and authority and has obtained all third party consents,
approvals, and/or other authorizations required to enter into this Agreement and
to carry out its obligations hereunder, including, without limitation, the
assignment of the Assigned Patent Rights to Purchaser.

 

6.2          Title and Contest.  Seller owns all right, title, and interest to
the Assigned Patent Rights, including the right to sue for infringement of the
Patents.  Seller has produced true and correct copies of the records of the
respective patent office or governmental agency in each relevant jurisdiction
showing applicant and owner identifications, assignments or changes of applicant
identification, grants and releases of security interests, and related
documentation establishing the complete and correct chain of title for each of
the Live Assets ending with Seller in accordance with governing law and
regulations in the relevant jurisdictions. As of the Closing, Seller has
obtained and properly recorded previously executed assignments for the Patents
(excluding the Abandoned Assets) as necessary to fully perfect its rights and
title therein in accordance with governing law and regulations in each
respective jurisdiction.  As of the Effective Date, the Assigned Patent Rights
are free and clear of all liens, claims, mortgages, security interests or other
encumbrances, and restrictions, other than the Hercules Security Interest and
the Pre-Bankruptcy Agreements. As of the Closing, the Assigned Patent Rights are
free and clear of all liens, claims, mortgages, security interests or other
encumbrances, and restrictions other than the Pre-Bankruptcy Agreements.  There
are no actions, suits, investigations, claims, or proceedings threatened,
pending, or in progress relating in any way to the Assigned Patent Rights. 
There are no currently existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to, or in any person to acquire any of
the Assigned Patent Rights.

 

6.3          Existing Licenses and Obligations. There is no obligation imposed
by a standards-setting organization to license any of the Patents on particular
terms or conditions.  Except as may be set forth in the Pre-bankruptcy
Agreements documented in Exhibit F, no licenses under the Patents have been
granted or retained by Seller, any prior owners, or inventors.  To Seller’s
knowledge following reasonable due diligence and investigation, no licensee
exercised an option under Section 365(n) of the United States Bankruptcy Code,
11 U.S.C. §365(n) during the bankruptcy of VIA, Inc., including those licensees
or potential licensees or their successors as mentioned in the Pre-bankruptcy
Agreements documented in Exhibit F.  After Closing, except for the Seller
License granted herein or as may be set forth in the Pre-bankruptcy Agreements
documented in Exhibit F, none of Seller, any prior owner, or any inventor retain
any rights or interest in the Assigned Patent Rights. None of the Pre-bankruptcy
Agreements contains an exclusive grant or right and, except as expressly noted
on Exhibit F, each such license is nontransferable and nonsublicensable.  True
and correct copies of each of the Pre-bankruptcy Agreements have been provided
to Purchaser.

 

6.4          Restrictions on Rights.  To Seller’s knowledge following reasonable
due diligence and investigation, and except as may be set forth in the
Pre-bankruptcy Agreements documented in Exhibit F, Purchaser will not be subject
to any covenant not to sue or similar restrictions on its enforcement or
enjoyment of the Assigned Patent Rights or the Abandoned Assets as a result of
any prior transaction related to the Assigned Patent Rights or the Abandoned
Assets.

 

6.5          Validity and Enforceability.  To Seller’s knowledge following
reasonable due diligence and investigation, none of the Patents or the Abandoned
Assets (other than Abandoned Assets for which abandonment resulted from unpaid
fees and/or annuities, or

 

7

--------------------------------------------------------------------------------


 

failure to request examination or otherwise to prosecute or maintain) has ever
been found invalid, unpatentable, or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and Seller does not
know of and has not received any notice or information of any kind from any
source suggesting that the Patents may be invalid, unpatentable, or
unenforceable.  If any of the Patents are terminally disclaimed to another
patent or patent application, all patents and patent applications subject to
such terminal disclaimer are included in this transaction.  To Seller’s
knowledge following reasonable due diligence and investigation, to the extent
“small entity” fees were paid to the United States Patent and Trademark Office
for any Patent, such reduced fees were then appropriate because the payor
qualified to pay “small entity” fees at the time of such payment and
specifically had not licensed rights in any of the Patents to an entity that was
not a “small entity.”

 

6.6          Conduct.  To Seller’s knowledge following reasonable due diligence
and investigation, none of Seller, a prior owner or their respective agents or
representatives have engaged in any conduct, or omitted to perform any necessary
act, the result of which would invalidate any of the Patents or hinder their
enforcement, including, without limitation, misrepresenting the Patents to a
standard-setting organization.

 

6.7          Enforcement. Seller has not put a third party on notice of actual
or potential infringement of any of the Patents or the Abandoned Assets.  Except
for communications in connection with sale of the Patents and the Abandoned
Assets, true and correct copies of which communications have been provided to
Purchaser, Seller has not invited any third party to enter into a license under
any of the Patents or the Abandoned Assets.  Seller has not initiated any
enforcement action with respect to any of the Patents or the Abandoned Assets.

 

6.8          Patent Office Proceedings.  None of the Patents or the Abandoned
Assets has been or is currently involved in any reexamination, reissue,
interference proceeding, or any similar proceeding, and no such proceedings are
pending or threatened.

 

6.9          Fees.  To Seller’s knowledge following reasonable due diligence and
investigation, all maintenance fees, annuities, and the like due or payable on
the Patents have been timely paid.  For the avoidance of doubt, such timely
payment includes payment of any maintenance fees for which the fee is payable as
of the Closing (e.g., the fee payment window is then open) even if the surcharge
date or final deadline for payment of such fee would be in the future.

 

6.10        Abandoned Assets.  To Seller’s knowledge following reasonable due
diligence and investigation, according to each applicable patent office, each of
the Abandoned Assets has expired, lapsed, or been abandoned or deemed withdrawn.

 

7.             REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows that, as of the
Effective Date and as of the Closing:

 

7.1          Purchaser is a limited liability company duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
formation.

 

7.2          Purchaser has all requisite power and authority to (i) enter into,
execute, and deliver this Agreement and (ii) perform fully its obligations
hereunder.

 

8

--------------------------------------------------------------------------------


 

8.             MISCELLANEOUS

 

8.1          Limitation of Liability.  THE TOTAL LIABILITY OF EITHER PURCHASER
OR SELLER UNDER THIS AGREEMENT FOR ANY REASON SHALL NOT EXCEED ONE AND ONE HALF
(1.5) TIMES THE PURCHASE PRICE SET FORTH IN PARAGRAPH 3.4 OF THIS AGREEMENT. 
THE PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH
IN THIS PARAGRAPH 8.1 WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER
THIS AGREEMENT.

 

8.2          Limitation on Consequential Damages.  EXCEPT IN THE EVENT OF
SELLER’S OR PURCHASER’S INTENTIONAL MISREPRESENTATION, NEITHER PARTY WILL HAVE
ANY OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT
LIABILITY), FOR COVER OR FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL,
MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT,
SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF
A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES
WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

8.3          Compliance With Laws.  Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the parties with respect to the
consummation of the transactions contemplated by this Agreement shall be subject
to all laws, present and future, of any government having jurisdiction over the
parties and this transaction, and to orders, regulations, directions or requests
of any such government.

 

8.4          Confidentiality of Terms.  The parties hereto will keep the terms
of this Agreement and the identities of the parties hereto and their affiliates
confidential and will not now or hereafter divulge any of this information to
any third party except (a) with the prior written consent of the other party;
(b) as otherwise may be required by law or legal process; (c) during the course
of litigation, so long as the disclosure of such terms and conditions is
restricted in the same manner as is the confidential information of other
litigating parties; (d) in confidence to its legal counsel, accountants, banks,
and financing sources and their advisors solely in connection with complying
with or administering its obligations with respect to this Agreement; (e) by
Purchaser, to potential purchasers or licensees of the Assigned Patent Rights or
the Abandoned Assets; (f)  in order to perfect Purchaser’s interest in the
Assigned Patent Rights or the Abandoned Assets with any governmental patent
office (including, without limitation, recording the Executed Assignments in any
governmental patent office); or (g) to enforce Purchaser’s right, title, and
interest in and to the Assigned Patent Rights or the Abandoned Assets; provided
that, in (b) and (c) above, (i) to the extent permitted by law, the disclosing
party will use all legitimate and legal means available to minimize the
disclosure to third parties, including, without limitation, seeking a
confidential treatment request or protective order whenever appropriate or
available; and (ii) the disclosing party will provide the other party with
reasonable prior written notice of such disclosure.  Without limiting the
foregoing, Seller will cause its agents involved in this transaction to abide by
the terms of this paragraph, including, without limitation, ensuring that such
agents do not disclose or otherwise publicize the existence of this transaction
with actual or potential clients in marketing materials, or industry
conferences.

 

9

--------------------------------------------------------------------------------


 

8.5          Governing Law; Venue/Jurisdiction.  This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of Delaware, without reference to its choice of law principles to
the contrary.  Neither party will commence or prosecute any action, suit,
proceeding or claim arising under or by reason of this Agreement other than in
the state or federal courts located in Delaware.  Purchaser and Seller
irrevocably consent to the jurisdiction and venue of the courts identified in
the preceding sentence in connection with any action, suit, proceeding, or claim
arising under or by reason of this Agreement.

 

8.6          Notices.  All notices given hereunder will be given in writing (in
English or with an English translation), will refer to Purchaser and Seller and
to this Agreement and will be delivered to the address set forth below by
(i) personal delivery, (ii) delivery postage prepaid by an
internationally-recognized express courier service, or (iii) facsimile:

 

If to Purchaser

If to Seller

Intellectual Ventures Fund 68 LLC

Embedded Technologies, LLC

7251 W Mead Blvd

c/o InfoLogix, Inc.

Ste 300

101 E. County Line Road, Suite 210

Las Vegas, NV 89128

Hatboro, PA 19040

 

 

 

Attn:

 

Attn: Managing Director

Facsimile:

Facsimile:

 

 

Notices are deemed given on (a) the date of receipt if actually received or
shown to have been successfully transmitted (b) if delivery is by personal
delivery or by express courier and is refused, the date of refusal.  Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the person to be notified.  Either party may from
time to time change its address for notices under this Agreement by giving the
other party written notice of such change in accordance with this paragraph.

 

8.7          Relationship of Parties.  The parties hereto are independent
contractors.  Nothing in this Agreement will be construed to create a
partnership, joint venture, franchise, fiduciary, employment or agency
relationship between the parties.  Neither party has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.

 

8.8          Equitable Relief.  Seller acknowledges and agrees that damages
alone would be insufficient to compensate Purchaser for a breach by Seller of
this Agreement and that irreparable harm would result from a breach of this
Agreement.  Seller hereby consents to the entering of an order for injunctive
relief to prevent a breach or further breach, and the entering of an order for
specific performance to compel performance of any obligations under this
Agreement.

 

8.9          Severability.  If any provision of this Agreement is found to be
invalid or unenforceable, then the remainder of this Agreement will have full
force and effect, and the invalid provision will be modified, or partially
enforced, to the maximum extent permitted to effectuate the original objective.

 

8.10        Waiver.  Failure by either party to enforce any term of this
Agreement will not be deemed a waiver of future enforcement of that or any other
term in this Agreement or any other agreement that may be in place between the
parties.

 

10

--------------------------------------------------------------------------------


 

8.11        Miscellaneous.  This Agreement, including its exhibits, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations, and discussions.  Neither of the parties will be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein.  The section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.  This parties acknowledge that the intent of
the parties is that the Agreement is not intended to confer any right or benefit
on any third party (including, but not limited to, any employee or beneficiary
of any party), and no action may be commenced or prosecuted against a party by
any third party claiming as a third-party beneficiary of this Agreement or any
of the transactions contemplated by this Agreement.  No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement.  No amendments or modifications will be effective unless in a
writing signed by authorized representatives of both parties.  The terms and
conditions of this Agreement will prevail notwithstanding any different,
conflicting or additional terms and conditions that may appear on any letter,
email or other communication or other writing not expressly incorporated into
this Agreement.  The following exhibits are attached hereto and incorporated
herein:  Exhibit A (entitled “Patents to be Assigned”); Exhibit B (entitled
“Assignment of Patent Rights”); Exhibit C (entitled “Assignment of Rights in
Certain Assets”); Exhibit D (entitled “List of Initial Deliverables”); Exhibit E
(entitled “Common Interest Agreement”); Exhibit F (entitled “Pre-bankruptcy
Agreements”); and Exhibit G (entitled “Release of Security Interest”).

 

8.12        Counterparts; Electronic Signature; Delivery Mechanics.  This
Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same instrument. 
Each party will execute and promptly deliver to the other parties a copy of this
Agreement bearing the original signature.  Prior to such delivery, in order to
expedite the process of entering into this Agreement, the parties acknowledge
that a Transmitted Copy of this Agreement will be deemed an original document. 
“Transmitted Copy” means a copy bearing a signature of a party that is
reproduced or transmitted via email of a .pdf file, photocopy, facsimile, or
other process of complete and accurate reproduction and transmission.

 

8.13        Publicity and SEC Reporting.  Seller may divulge the terms of this
Agreement or identity of the parties hereto as reasonably necessary in the
judgment of Seller’s legal counsel to comply with public disclosure duties of
public companies, provided that such disclosure will be limited to the specific
information that is required by law to be disclosed, and in no event will
Seller file with the Securities and Exchange Commission (“SEC”) or otherwise
disclose any of the following information: (1) any identifying information
regarding Purchaser or its affiliates, other than Purchaser’s name (but
excluding such information required to be disclosed by the SEC under any laws or
regulations enacted or adopted after the Effective Date); (2) any identifying
information regarding the Patents, including without limitation patent numbers
and patent application numbers (but excluding such information required to be
disclosed by the SEC under any laws or regulations enacted or adopted after the
Effective Date); or (3) any of the exhibits to this Agreement (but excluding
such information required to be disclosed by the SEC under any laws or
regulations enacted or adopted after the Effective Date).  In the event that
Seller discloses any identifying information regarding Purchaser or its
affiliates that is required to be disclosed by the SEC under any laws or
regulations enacted or adopted after the Effective Date, Seller will use
commercially reasonable efforts to obtain from the SEC confidential treatment of
such information.

 

11

--------------------------------------------------------------------------------


 

In witness whereof, intending to be legally bound, the parties have executed
this Patent Purchase Agreement as of the Effective Date.

 

SELLER:

PURCHASER:

 

 

EMBEDDED TECHNOLOGIES, LLC

NAME OF PURCHASER LLC

 

 

 

 

By:

/s/ Eric N. Rubino

 

By:

/s/ Joe Kesiqura

 

 

 

 

 

Name: Eric N. Rubino

Name: Joe Kesiqura

 

 

Title: Chief Operating Officer

Title: Authorized Person

 

Effective Date: June 3, 2010

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

PATENTS TO BE ASSIGNED

 

Patent or Application No.

 

Country

 

Filing Date

 

Title of Patent and First
Named Inventor

6,121,960 (on application no. 08/919,527)

 

US

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

10-0627378 (on application no. KR10-1999-7001648)

 

KR

 

02/27/1999

 

Touch screen systems and methods

 

David W. Carroll

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT OF PATENT RIGHTS

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Embedded Technologies, LLC, a Delaware limited liability company,
with an office at c/o InfoLogix, Inc., 101 E. County Line Road, Suite 210,
Hatboro, PA 19040 (“Assignor”), does hereby sell, assign, transfer, and convey
unto Intellectual Venture Fund 68 LLC, a Nevada limited liability company,
having an address at 7251 W Mead Blvd Ste 300 Las Vegas, NV 89128 (“Assignee”),
or its designees, all right, title, and interest that exist today and may exist
in the future in and to any and all of the following (collectively, the “Patent
Rights”):

 

(a)           the provisional patent applications, patent applications and
patents listed in the table below (the “Patents”);

 

Patent or Application No.

 

Country

 

Filing Date

 

Title of Patent and First
Named Inventor

6,121,960

 

US

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

10-0627378

 

KR

 

02/27/1999

 

Touch screen systems and methods

 

David W. Carroll

 

(b)           all patents and patent applications (i) to which any of the
Patents directly or indirectly claims priority, (ii) for which any of the
Patents directly or indirectly forms a basis for priority, or (iii) that were
co-owned applications that for the purpose of claiming priority under 35 U.S.C.
§119(e) incorporate by reference, or are incorporated by reference into the
Patents;

 

(c)           all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);

 

(d)           all foreign patents, patent applications, and counterparts
relating to any item in any of the foregoing categories (a) through (c),
including, without limitation, certificates of invention, utility models,
industrial design protection, design patent protection, and other governmental
grants or issuances;

 

(e)           all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents and whether or not claims in any of
the foregoing have been rejected, withdrawn, cancelled, or the like;

 

--------------------------------------------------------------------------------


 

(f)            inventions, invention disclosures, and discoveries described in
any of the Patents and/or any item in the foregoing categories (b) through (e)
that (i) are encompassed by any claim in the Patents and/or any item in the
foregoing categories (b) through (e), and/or (ii) are subject matter capable of
being reduced to a patent claim in a reissue or reexamination proceeding brought
on any of the Patents and/or any item in the foregoing categories (b) through
(e);

 

(g)           all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type corresponding to any item in any of the foregoing
categories (a) through (f), including, without limitation, under the Paris
Convention for the Protection of Industrial Property, the International Patent
Cooperation Treaty, or any other convention, treaty, agreement, or
understanding;

 

(h)           all causes of action (whether known or unknown or whether
currently pending, filed, or otherwise) and other enforcement rights under, or
on account of, any of the Patents and/or any item in any of the foregoing
categories (b) through (g), including, without limitation, all causes of action
and other enforcement rights for

(1)       damages,
(2)       injunctive relief, and
(3)       any other remedies of any kind

for past, current, and future infringement; and

 

(i)            all rights to collect unpaid royalties and other payments under
or on account of any of the Patents and/or any item in any of the foregoing
categories (b) through (h), but excluding any royalties paid prior to the date
hereof under any pre-existing license agreements disclosed to Assignee by
Assignor.

 

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein.

 

Assignor will, at the reasonable request of Assignee and without demanding any
further consideration therefore, do all things reasonably necessary, proper, or
advisable, including without limitation, the execution, acknowledgment, and
recordation of specific assignments, oaths, declarations, and other documents on
a country-by-country basis, to assist Assignee in obtaining, perfecting,
sustaining, and/or enforcing the Patent Rights.

 

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

 

IN WITNESS WHEREOF this Assignment of Patent Rights is executed
at                            on
                                                                                    .

 

2

--------------------------------------------------------------------------------


 

ASSIGNOR:

 

Embedded Technologies, LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature MUST be attested)

 

 

ATTESTATION OF SIGNATURE PURSUANT TO 28 U.S.C. § 1746

 

The undersigned witnessed the signature of                                    to
the above Assignment of Patent Rights on behalf of Embedded Technologies, LLC
and makes the following statements:

 

1.             I am over the age of 18 and competent to testify as to the facts
in this Attestation block if called upon to do so.

 

2.                                    is personally known to me (or proved to me
on the basis of satisfactory evidence) and appeared before me on
                       , 20     to execute the above Assignment of Patent Rights
on behalf of Embedded Technologies, LLC.

 

3.                                     subscribed to the above Assignment of
Patent Rights on behalf of Embedded Technologies, LLC.

 

I declare under penalty of perjury under the laws of the United States of
America that the statements made in the three (3) numbered paragraphs
immediately above are true and correct.

 

EXECUTED on                                       (date)

 

 

 

 

Print Name:

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit C

 

ASSIGNMENT OF RIGHTS IN CERTAIN ASSETS

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Embedded Technologies, LLC, a Delaware limited liability company,
with an office at c/o InfoLogix, Inc., 101 E. County Line Road, Suite 210,
Hatboro, PA 19040 (“Assignor”), does hereby sell, assign, transfer, and convey
unto                          LLC [Name of Purchaser], a                   
[State of Formation] limited liability company, having an address at
                              [Address of Purchaser] (“Assignee”), or its
designees, all of Assignor’s right, title, and interest in and to any and all of
the following provisional patent applications, patent applications, patents, and
other governmental grants or issuances of any kind (the “Certain Assets”):

 

Patent or Application No.

 

Country

 

Filing Date

 

Title of Patent and First
Named Inventor

10/247,748

 

US

 

09/19/2002

 

Touch screen systems and methods

 

David W Carroll

60/024,780

 

US

 

08/28/1996

 

Screen peripheral device for wearable personal computer

 

David W. Carroll

CA2264167

 

CA

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

EP97941345.7

 

EP

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

JP09-011687

 

JP

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

PCT/US1997/014176

 

WO

 

08/28/1997

 

Touch screen systems and methods

 

David W. Carroll

60/028,028

 

US

 

10/09/1996

 

Input device for wearable personal computer

 

David W. Carroll

60/036,195

 

US

 

01/21/1997

 

 

 

 

On Assignor’s information and belief, each of the assets (patents or
applications) listed above is believed to have lapsed or gone abandoned. 
Assignor nevertheless assigns to Assignee all Assignor’s rights to the
inventions, invention disclosures, and discoveries that may be found in the
assets listed above, whether or not capable of revival of prosecution or
otherwise being effective or helpful to support a cause of action upon which to
sue or

 

--------------------------------------------------------------------------------


 

otherwise enforce any claims under such assets for past, present or future
infringement, together with the rights, if any, to revive prosecution of claims
under such assets and to sue or otherwise enforce any claims under such assets
for past, present or future infringement.

 

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to make available to Assignee all records regarding the
Certain Assets.

 

The terms and conditions of this Assignment of Rights in Certain Assets will
inure to the benefit of Assignee, its successors, assigns, and other legal
representatives and will be binding upon Assignor, its successors, assigns, and
other legal representatives.

 

DATED this      day of                  20    .

 

ASSIGNOR:

 

Embedded Technologies, LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

LIST OF INITIAL DELIVERABLES

 

Seller will cause the following to be delivered to Purchaser, or Purchaser’s
representative, within the time provided in paragraph 3.1 of the attached Patent
Purchase Agreement:

 

(a)                                  U.S. Patents.  For each item of the Patents
that is an issued United States patent, and for each Abandoned Asset that forms
the basis for priority for such issued U.S. patent (whether a patent or similar
protection has been issued or granted),

 

(i)                                     a certified copy of United States Patent
6,121,960, and a written explanation, in accordance with paragraph (e) below, of
efforts undertaken to discover the location of the original ribbon copy

(ii)                                  originals (or copies in accordance with
paragraph (e) below, of all Assignment Agreements and agreement(s) containing
assignment terms or obligations in Seller’s possession or control,

(iii)                               all materials representing conception and/or
reduction to practice in Seller’s possession or control,

(iv)                              a printout of the Docket,

(v)                                 copies of all relevant license and security
agreements in Seller’s possession or control;

 

(b)                                 Non-U.S. for each Live Asset for which a
non-United States patent or similar protection has been issued or granted,

 

(i)                                     the original certificate issued by the
Korean government

(ii)                                  a copy of each pending foreign application
in Seller’s possession or control

(iii)                               a printout of the Docket,
(iv)                              originals (or copies in accordance with
paragraph (e) below ) of all Assignment Agreements and agreement(s) containing
assignment terms or obligations in Seller’s possession or control,
(v)                                 materials evidencing applicant change(s) of
name, if any, and
(vi)                              copies of all known relevant license and
security agreements in Seller’s possession or control;

 

(c)                                  Patent Applications.  For each item of the
Patents that is a patent application,

 

(i)                                     a copy of the patent application, as
filed, in Seller’s possession or control,

(ii)                                  if unpublished, a copy of the filing
receipt and the non-publication request, if available,

(iii)                               originals (or copies in accordance with
paragraph (e) below) of all Assignment Agreements and agreement(s) containing
assignment terms or obligations in Seller’s possession or control

(iv)                              a printout of the Docket, if any

(v)                                 all materials representing conception and/or
reduction to practice in Seller’s possession or control

(vi)                          evidence of foreign filing license (or denial
thereof) in Seller’s possession or control,

(vii)                           copies of all relevant license and security
agreements in Seller’s possession or control, and
(viii)                        the Prosecution History Files in Seller’s
possession.

 

(d)                                 Common Interest Agreement.  Seller will
deliver any Initial Deliverables to be delivered by Seller under paragraph
(c) above to Purchaser’s legal counsel, together with two (2) executed originals
of the Common Interest Agreement.

 

(e)                              Thorough Search/Declaration.  If originals of
the Initial Deliverables are not available and delivered to Purchaser prior to
Closing, Seller will cause (i) such originals of the Initial Deliverables to be
sent to Purchaser or Purchaser’s representative promptly if and after such
originals are located and (ii) an appropriate executive officer of Seller to
deliver to Purchaser a declaration, executed by such officer under penalty of
perjury, detailing Seller’s efforts to locate such unavailable original
documents and details regarding how delivered copies were obtained.

 

Capitalized terms used in this Exhibit D are defined in the Patent Purchase
Agreement to which this Exhibit D is attached.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

COMMON INTEREST AGREEMENT

 

THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into between the
undersigned legal counsel (“Counsel”), for themselves and on behalf of the
parties they represent (as indicated below).

 

1.                    Background.

 

1.1                 , a              limited liability company (“Purchaser”) and
Embedded Technologies, LLC, a Delaware company (“Seller”) (Purchaser and Seller
are sometimes hereafter referred to herein as a “party” or the “parties”), have
entered into an agreement under which Purchaser will acquire all rights in
certain patent applications filed or to be filed throughout the world and
including all rights of Seller in certain related patents and patent
applications that are believed to have lapsed or gone abandoned (all
collectively the “Patent Matters”).

 

1.2               The parties have a common interest in the Patent Matters and
have agreed to treat their communications and those of their Counsel relating to
the Patent Matters as protected by the common interest privilege.  Furtherance
of the Patent Matters requires the exchange of certain proprietary documents and
information, the joint development of legal strategies and the exchange of
attorney work product developed by the parties and their respective Counsel
hereafter.

 

2.                    Common Interest.

 

2.1               The parties have a common, joint and mutual legal interest in
cooperating with each other, to the extent permitted by law, to share such
information protected by the attorney-client privilege and by the work product
doctrine with respect to the Patent Matters.  Any counsel or consultant retained
by a party or their Counsel to assist in the Patent Matters shall be bound by,
and entitled to the benefits of, this Agreement.

 

2.2               In order to further their common interest, the parties and
their Counsel shall exchange privileged and work product information, orally and
in writing, including, without limitation, factual analyses, mental impressions,
legal memoranda, source materials, draft legal documents, prosecution history
files and other information (hereinafter “Common Interest Materials”).  The sole
purpose for the exchange of the Common Interest Materials is to support the
parties’ common interest with respect to the prosecution and enforcement of the
Patent Matters.  Any Common Interest Materials exchanged shall continue to be
protected under all applicable privileges and no such exchange shall constitute
a waiver of any applicable privilege or protection.

 

3.                    Nondisclosure.

 

3.1               The parties and their Counsel shall use the Common Interest
Materials solely in connection with the Patent Matters and shall take
appropriate steps to protect the privileged and confidential nature of the
Common Interest Materials.  Neither party nor their respective Counsel shall
produce privileged documents or information unless or until directed to do so by
a final order of a court of competent jurisdiction, or upon the prior written
consent of the other party.  No privilege or objection shall be waived by a
party hereunder without the prior written consent of the other party. The
obligations under this paragraph will not apply either to Purchaser after
closing of the acquisition of the Patent Matters or to Seller with respect to
any dispute with Purchaser related to such potential acquisition.

 

3.2               Except as herein provided, in the event that either party or
their Counsel is requested or required in the context of a litigation,
governmental, judicial or regulatory investigation or other similar proceedings
(by oral questions, interrogatories, requests for information or documents,
subpoenas, civil investigative demands or similar process) to disclose any
Common Interest Materials, the party or their Counsel shall immediately inform
the other party and their Counsel and shall assert all applicable privileges,
including, without limitation, the common interest doctrine, the joint
prosecution privilege.

 

4.                    Relationship; Additions; Termination.

 

4.1               This Agreement does not create any agency or similar
relationship among the parties.  Through the Closing (as defined in the Patent
Purchase Agreement executed by Purchaser and Seller), neither party nor their
respective Counsel has the authority to waive any applicable privilege or
doctrine on behalf of any other party.

 

4.2               Nothing in this Agreement affects the separate and independent
representation of each party by its respective Counsel or creates an attorney
client relationship between the Counsel for a party and the other party to this
Agreement.

 

4.3               This Agreement shall continue until terminated upon the
written request of either party.  Upon termination, each party and their
respective Counsel shall return any Common Interest Materials furnished by the
other party.  Notwithstanding termination, this Agreement shall continue to
protect all Common Interest Materials disclosed prior to termination.  Sections
3 and 5 shall survive termination of this Agreement.

 

5.                    General Terms.

 

5.1               This Agreement is governed by the laws of the State of
Delaware, without regard to any choice of law principles to the contrary.  In
the event any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, void or unenforceable, the remaining terms shall
remain in effect.  Failure of either party to enforce any provision of this
Agreement shall not be deemed a waiver of future enforcement of that or any
other provision.

 

5.2               The parties agree that a breach of this Agreement would result
in irreparable injury, that money damages would not be a sufficient remedy and
that the non-breaching party shall be entitled to equitable relief, including
injunctive relief, as a non-exclusive remedy for any such breach.

 

5.3               Notices given under this Agreement shall be given in writing
and delivered by messenger or overnight delivery service or facsimile to a party
and their respective Counsel at their last known address, and shall be deemed to
have been given on the day received.

 

5.4               This Agreement is effective and binding upon each party as of
the date it is signed by or on behalf of a party and may be amended only by a
writing signed by or on behalf of each party.  This Agreement may be executed in
counterparts.  Any signature reproduced or transmitted via email of a .pdf file,
photocopy, facsimile or other process of complete and accurate reproduction and
transmission shall be considered an original for purposes of this Agreement.

 

This Agreement is being executed by each of the undersigned Counsel with the
fully informed authority and consent of the respective party it represents.

 

Counsel for

 

 

Counsel for Embedded Technologies, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

PRE-BANKRUPTCY AGREEMENTS

 

1 - Ceridian License Agreement

2 - Amendment 1 to Ceridian License Agreement

3 - Amendment 2 to Ceridian License Agreement

4 - Amendment 3 to Ceridian License Agreement

5 - Amendment 4 to Ceridian License Agreement

 

--------------------------------------------------------------------------------


 

Exhibit G

 

TERMINATION AND RELEASE OF SECURITY INTEREST

 

This TERMINATION AND RELEASE OF SECURITY INTEREST (“Termination and Release”) is
made May       , 2010 by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
(“Lender”), a Maryland corporation with a place of business at 400 Hamilton Ave,
Suite 310, Palo Alto, CA 94301, and INFOLOGIX, INC., a Delaware corporation
(“InfoLogix”), INFOLOGIX SYSTEMS CORPORATION, a Delaware corporation (formerly
known as Info Logix, Inc., a Delaware corporation)
(“ISC”), INFOLOGIX-DDMS, INC., a Delaware corporation (“DDMS”), OPT ACQUISITION
LLC, a Delaware limited liability company (“Opt”), and EMBEDDED TECHNOLOGIES,
LLC, a Delaware limited liability company (“Embedded”) (together with
InfoLogix, ISC, DDMS, and OPT collectively referred to herein as “Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender entered a Loan and Security Agreement dated May 1,
2008, an Amended and Restated Loan and Security Agreement dated November 20,
2009, as Amended by that certain Amendment No. 1 to Amended and Restated Loan
and Security Agreement dated as of February 19, 2010, and that certain Amendment
No. 2 to Amended and Restated Loan and Security Agreement dated as of April 6,
2010, and the Amendment No. 3 to Amended and Restated Loan and Security
Agreement executed on even date herewith (as may be amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which Lender has agreed
to extend and make available to Borrower certain advances of money;

 

WHEREAS pursuant said Loan and Security Agreement and said Amendments No. 1 and
2, Borrower granted to Lender a security interest in certain intellectual
property including US Patent 6,121,960, granted September 19, 2000 on
application SN 08/919527, filed August 28, 1997, and South Korea Patent
10-0627378, granted September 15, 2006 on application No. KR 10-1999-7001648,
filed August 28, 1997, as well as other intellectual property as provided
therein, which grant of a security interest was recorded May 5, 2008 at Reel
020897/0325 of the US Patent Office records.

 

WHEREAS, Borrower has proposed for valuable consideration to sell US Patent
6,121,960 and KR Patent 10-0627378 to [Name of Purchaser Entity], free and clear
of any security interest of Lender, and Lender has consented to such sale and
has agreed to release Lender’s security interest in US Patent 6,121,960 and KR
Patent 10-0627378 such that said sale can proceed.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender, HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., agrees and does hereby terminate, release and discharge its
security interest in and lien on US Patent 6,121,960 and KR Patent 10-0627378,
including (i) all reissues, reexaminations, renewals and extensions thereof;
(ii) all rights corresponding thereto throughout the world; (iii) all causes of
action related thereto, whether presently existing or hereafter arising; and
(iv) all hereafter collected proceeds thereof (such as, by way of example,
license royalties and proceeds for actions for infringements), other than
amounts received by Borrower in consideration of said sale, without
representation, warranty, or recourse of any kind or nature, while retaining in
full force its security interest in all other properties secured by the Loan and
Security Agreement and said Amendments Nos. 1 and 2.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Termination and Release by
their duly authorized officers as of the date first above written, intending to
be legally bound and intending that this instrument be recorded.

 

BORROWER:

 

 

 

INFOLOGIX, INC.

 

 

 

By:

 

 

David T. Gulian, President and CEO

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

By:

 

 

David T. Gulian, President

 

 

 

OPT ACQUISITION LLC

 

By: InfoLogix Systems Corporation, its sole Member

 

 

 

By:

 

 

David T. Gulian, President

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: InfoLogix Systems Corporation, its sole Member

 

 

 

By:

 

 

David T. Gulian, President

 

 

 

INFOLOGIX — DDMS, INC.

 

 

 

By:

 

 

David T. Gulian, President

 

 

 

 

 

LENDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

K. Nicholas Martitsch

 

Its:

Associate General Counsel

 

 

--------------------------------------------------------------------------------